Citation Nr: 0524792	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-02 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran entitlement 
to service connection for a psychiatric disability.  He 
responded by filing a timely Notice of Disagreement, and was 
sent a Statement of the Case by the RO.  The veteran then 
filed a timely VA Form 9, perfecting his appeal of this 
issue.  In September 2003, he testified at the RO before a 
decision review officer.  During the course of this appeal, 
the veteran relocated, and his claims folder was transferred 
to the VA RO in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his February 2003 VA Form 9, the veteran requested a 
personal hearing before a member of the Board seated at the 
RO.  Such a hearing has not yet been afforded him, and the 
veteran has not withdrawn his hearing request.  As a result, 
it remains pending.  Therefore, this claim must be remanded 
to the RO in order to afford the veteran a personal hearing 
before a Veterans Law Judge to be held at the RO.  

The Board notes that while the veteran was afforded the 
opportunity to testify before a decision review officer at 
the RO, he nonetheless retains the right to appear before the 
Board.  

The Board also notes that the RO characterized the issue on 
appeal as entitlement to service connection for a psychiatric 
disability.  However, review of the record indicates service 
connection for a "nervous condition" was denied by the RO 
in December 1985.  The veteran was so notified, and did not 
initiate an appeal of this decision; it therefore became 
final.  Claims which have been previously and finally denied 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004); see also Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Thus, the issue on 
appeal has been recharacterized as noted on the first page of 
this remand.  

Therefore, in light of the above, this appeal is remanded for 
the following development:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board, seated at the RO ("Travel 
Board"), in the order that this request 
was received.  The veteran and his 
representative should also be afforded 
timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

